On the court’s own motion the decision filed herein on June 10, 1958, is recalled and the order entered thereon on the 10th day of June, 1958 is vacated, and the appeal is disposed of as follows: Judgment unanimously modified upon the law and the facts by vacating and setting aside so much of the judgment appealed from as fixes and awards damages to the plaintiffs in the amount of $7,500, and by ordering a new trial of said action on the issue of damages only, and, as so modified, the said judgment is affirmed, with costs to the appellants to abide the event. Concur — Botein, P. J., Breitel, Rabin, Stevens and Bergan, JJ. [See ante, p. 57.]